Judgment, Supreme Court, Bronx County (Robert Straus, J.), rendered September 8, 1999, convicting defendant, after a jury trial, of criminally negligent homicide, and sentencing her to a term of five years probation, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. The evidence established that defendant ignored her baby’s extraordinarily emaciated condition, as well as warnings from others that the child urgently needed medical attention and proper nutrition. This *146evidence established the element of criminal negligence (see Penal Law § 15.05 [4]; People v Henson, 33 NY2d 63, 68-73 [1973]; People v Owens, 281 AD2d 191 [2001]; see also People v Word, 260 AD2d 196 [1999], lv denied 93 NY2d 1029 [1999]).
The court’s jury instruction on criminally negligent homicide, when read as a whole, conveyed the proper standard (see People v Ladd, 89 NY2d 893, 895 [1996]). The court clearly explained the statutory definition of the crime, and emphasized the difference between civil and criminal negligence. Concur—Mazzarelli, J.P., Saxe, Friedman, Marlow and Gonzalez, JJ.